DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
Applicant listed the Taiwanese Office Action dated 1 Oct 2019 on the IDS dated 23 Oct 2019.  The information disclosure statement filed 23 Oct 2019 fails to comply with 37 CFR 1.98(a)(3)(i)  because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.  
Examiner Note:
In Claim 2, Applicant cited the limitation: “signal has a center oscillation frequency in a stop band of the filter”.  However, Applicant did not specify how the frequency modulated signal was demodulated into an amplitude modulated signal using such a filter.  It has been interpreted in light of Applicant’s paragraph 0011 of their application (as published).  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 3, 6 and 9  is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 2 state(s), “in a stop band of the filter.”
Claim(s) 3 state(s), “in accordance with claim 2, wherein the filter is a low-pass filter, a band-pass filter or a high-pass filter.”  However, a low pass filter, a band-pass filter or a high pass filter are typically distinct from a filter with a “stop band”.  The claim has been rejected as indefinite because the specification does not redefine the terms away from their conventional usage, and the terms in the art are generally considered to be mutually exclusive.
Claim(s) 6 and 9 depend on rejected claim(s) 3 and are also rejected under 35 U.S.C. 112(b).  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng, et al, U. S. Patent Application Publication 2019/0175117 (“Tseng”).
Regarding claim 1, Tseng teaches:
A noncontact vibration sensor, comprising: a wireless transceiver configured to transmit a transmission signal to an object and receive a reflected signal from the object, (Tseng, paragraphs 0014-0018, “[0014] A noncontact SIL sensor 100 of a first embodiment of the present invention is shown in FIG. 1. The noncontact SIL sensor 100 includes a SIL oscillating integrated antenna 110, a demodulator 120 and a baseband amplifier 130. [0016] In the first embodiment, the antenna 111 is configured for oscillation a noncontact SIL sensor with an antenna 110; a transceiver 111 and active element 112 to create a self-injection-locked sensor).

    PNG
    media_image1.png
    736
    928
    media_image1.png
    Greyscale

the wireless transceiver is injection-locked by the reflected signal to output a self- injection-locked signal; (Tseng, paragraph 0017, “[0017] With reference to FIG. 1, the demodulator 120 is electrically connected to the SIL oscillating integrated antenna 110 in order to receive the frequency- and amplitude- modulated signal S-FM-AM.”; an frequency and amplitude modulated signal output from the SIL antenna module).
a filter electrically connected to the wireless transceiver and configured to receive the self-injection-locked signal and convert the self-injection-locked signal from frequency modulation to amplitude modulation to output an amplitude-modulated signal; and (Tseng, figure 2, paragraph 0019, “[0019] With reference to FIG. 2, different a differentiator filter that accepts the S-FM-AM signal and functions as a high-pass filter; the nature of the high pass filter creates an AM modulation of the input S-FM-AM signal).

    PNG
    media_image2.png
    456
    764
    media_image2.png
    Greyscale

 an amplitude demodulator electrically connected to the filter and configured to receive the amplitude-modulated signal and amplitude-demodulate the amplitude-modulated signal to output a demodulated signal. (Tseng, paragraph 0019, “[0019] Consequently, the frequency- and amplitude- modulated signal S-FM-AM is converted to an amplitude modulated signal SAM to improve the sensitivity of sensing  vital signs of the subject B. The envelope detector 121, electrically connected to the differentiator 122, is configured to receive and amplitude-demodulate the amplitude-modulated signal SAM the SAM signal from the differentiator is passed to an envelope detector to output the vital signals Sv).
Regarding claim 14, Tseng teaches:
The noncontact vibration sensor in accordance with claim 1, wherein the wireless transceiver includes a self-injection-locked oscillator and a transceiver antenna, (Tseng, paragraphs 0014-0018, “[0014] A noncontact SIL sensor 100 of a first embodiment of the present invention is shown in FIG. 1. The noncontact SIL sensor 100 includes a SIL oscillating integrated antenna 110, a demodulator 120 and a baseband amplifier 130. [0016] In the first embodiment, the antenna 111 is configured for oscillation with the active element 112 to generate an oscillation signal Soc and for frequency-selection. Furthermore, the antenna 111 is also employed to radiate the oscillation signal Soc to a subject B. After the oscillation signal Soc contacts the subject B, a reflect signal Sre is reflected from the subject B and received by the antenna 111.”; a noncontact SIL sensor with an antenna 110; a transceiver 111 and active element 112 to create a self-injection-locked sensor).
the self-injection-locked oscillator is configured to generate an oscillation signal, (Tseng, paragraph 0017, “[0017] With reference to FIG. 1, the demodulator 120 is electrically connected to the SIL oscillating integrated antenna 110 in order to receive the frequency- and amplitude- modulated signal S-FM-AM.”; an frequency and amplitude modulated signal output from the SIL antenna module).
the transceiver antenna is configured to receive and transmit the oscillation signal as the transmission signal and (Tseng, paragraph 0016, “[0016] The SIL oscillating integrated antenna 110 is not only used as a signal radiating/receiving element but also involved in oscillation.”; that the antenna can be a modularized transmitter, receiver and oscillator).
configured to receive the reflected signal as an injection signal, the injection signal is configured to inject into the self-injection-locked oscillator such that the self-injection-locked oscillator operates in a self- injection-locked state. (Tseng, figure 2, paragraph 0019, “[0019] With reference to FIG. 2, different to the first embodiment, the demodulator 120 in a second embodiment further includes a differentiator 122 which is added between and electrically connected to the SIL oscillating integrated antenna 110 and the envelope detector 121. The differentiator 122 is configured to receive the frequency- and amplitude- modulated signal S-FM-AM from the SIL oscillating integrated antenna 110 and differentiate the frequency- and amplitude-modulated signal S-FM-AM to convert the frequency modulation components into the amplitude modulation components.”; a differentiator filter that accepts the S-FM-AM signal and functions as a high-pass filter; the nature of the high pass filter creates an AM modulation of the input S-FM-AM signal; and the system operates in a self-injection-locked state).
Regarding claim 15, Tseng teaches The noncontact vibration sensor in accordance with claim 1, wherein the amplitude demodulator is an envelope detector. (Tseng, paragraph 0019, “[0019] Consequently, the frequency- and amplitude- modulated signal S-FM-AM is converted to an amplitude modulated signal SAM to improve the sensitivity of sensing  vital signs of the subject B. The envelope detector 121, electrically connected to the differentiator 122, is configured to receive and amplitude-demodulate the amplitude-modulated signal SAM for obtaining the vital signal Sv,.”; the SAM signal from the differentiator is passed to an envelope detector to output the vital signals Sv).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Weinberger, et al, U. S. Patent 4,001,729 (“Weinberger”).
Regarding claim 2, Tseng teaches the noncontact vibration sensor in accordance with claim 1.
Tseng clearly teaches that the transmission signal is on a linear portion of a filter to facilitate the conversion of an FM wave to an AM wave, and it is well known that filters typically are designed around a center frequency to pass desired wave information and suppress undesired frequencies.  
Tseng does not explicitly teach wherein the transmission signal has a center oscillation frequency in a stop band of the filter..
Weinberger teaches wherein the transmission signal has a center oscillation frequency in a stop band of the filter. (Weinberger, column 2, lines 1-25, “[lines 12-25] Filter 10 is of the type having a transmission characteristic which varies linearly from substantially zero to substantially unity across the frequency band corresponding to the expected maximum frequency deviation of the FM signal 6 while exhibiting a constant phase shift. … In practice, filter 10 can be a bandpass filter wherein the frequency of operation is on the linear portion of the slope of the filter skirt. [Column 3, lines 12-18] Therefore, in order to have a filter 10 with the desired linear amplitude / frequency response, the delay network 18 is chosen relative to the frequency of signal 20 so that operation is immediately to one side of a cusp in the frequency response characteristic.”; that frequency and amplitude response of the filter is chosen such that the filter has a linear response from the center frequency (i.e. center oscillation) to the lower frequency to convert an FM to AM wave in general. Examiner note: Applicant’s specification only addresses the lower half of the filter response, as such, Weinberger’s high pass filter (or band pass filter) and the high pass filter of Tseng have been interpreted as a “stop band filter” where the upper stop frequency is infinity).
Weinberger it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weinberger to Tseng at the time the application was filed in order to FM waves can be demodulated using AM techniques, which has been well known since at least 1977 (column 1, lines 10-35). Accordingly, the prior art references disclose that it is known that Tseng’s differentiator to convert FM signals into AM signals and Weinberger’s conversion of FM signals to AM signals are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Tseng’s filter characteristic for Meyer’s slightly more detailed filter characteristic because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 3, Tseng, as modified by Weinberger, teaches the noncontact vibration sensor in accordance with claim 2.
Tseng further teaches wherein the filter is a low-pass filter, a band-pass filter or a high-pass filter. (Tseng, figure 2, paragraph 0019, “[0019] With reference to FIG. 2, different to the first embodiment, the demodulator 120 in a second embodiment further includes a differentiator 122 which is added between and electrically connected to the SIL oscillating integrated antenna 110 and the envelope detector 121. The differentiator 122 is configured to receive the frequency- and amplitude- modulated signal S-FM-AM from the SIL oscillating integrated antenna 110 and differentiate the frequency- and amplitude-modulated signal S-FM-AM to convert the frequency modulation components into the amplitude modulation components.”; a differentiator filter that accepts the S-FM-AM signal and functions as a high-pass filter; the nature of the high pass filter creates an AM modulation of the input S-FM-AM signal such that the amplitude increases towards the center frequency).
Regarding claim 4, Tseng teaches the noncontact vibration sensor in accordance with claim 1.
Tseng does not explicitly teach wherein the filter has a steep roll-off rate..
Weinberger teaches wherein the filter has a steep roll-off rate. (Weinberger, column 2, lines 1-25, “[lines 22-25] Filter 10 is of the type having a transmission characteristic which varies linearly from substantially zero to substantially unity across the frequency band corresponding to the expected that frequency and amplitude response of the filter is chosen such that the filter has a linear response from the center frequency (i.e. center oscillation) to the lower frequency to convert an FM to AM wave in general. Examiner note: Applicant’s specification only discloses a “steep roll-off rate”. In this office action a steep roll-off rate has been interpreted as a filter with a linear response from substantially zero to unity across the expected frequency range).
In view of the teachings of Weinberger it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weinberger to Tseng at the time the application was filed in order to FM waves can be demodulated using AM techniques, which has been well known since at least 1977 (column 1, lines 10-35). Accordingly, the prior art references disclose that it is known that Tseng’s differentiator to convert FM signals into AM signals and Weinberger’s conversion of FM signals to AM signals are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Tseng’s filter characteristic for Meyer’s slightly more detailed filter characteristic because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 5, Tseng, as modified by Weinberger, teaches the noncontact vibration sensor in accordance with claim 2.
Weinberger further teaches wherein the filter has a steep roll-off rate. (Weinberger, column 2, lines 1-25, “[lines 22-25] In practice, filter 10 can be a bandpass filter wherein the frequency of operation is on the linear portion of the slope of the filter skirt. [Column 3, lines 12-18] Therefore, in order to have a filter 10 with the desired linear amplitude / frequency response, the delay network 18 is chosen relative to the frequency of signal 20 so that operation is immediately to one side of a cusp in the frequency response characteristic.”; that frequency and amplitude response of the filter is chosen such that the filter has a linear response from the center frequency (i.e. center oscillation) to the lower frequency to convert an FM to AM wave in general. Examiner note: Applicant’s specification only discloses a “steep roll-off rate”. In this office action a steep roll-off rate has been interpreted as a filter with a linear response from substantially zero to unity across the expected frequency range).
In view of the teachings of Weinberger it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weinberger to Tseng at the time the application was filed in order to FM waves can be demodulated using AM techniques, which has been well known since at least 1977 (column 1, lines 10-35). Accordingly, the prior art references disclose that it is known that Tseng’s differentiator to convert FM signals into AM signals and Weinberger’s conversion of FM signals to AM signals are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Tseng’s filter characteristic for Meyer’s slightly more detailed filter characteristic because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 6, Tseng, as modified by Weinberger, teaches the noncontact vibration sensor in accordance with claim 3.
Weinberger further teaches wherein the filter has a steep roll-off rate. (Weinberger, column 2, lines 1-25, “[lines 22-25] In practice, filter 10 can be a bandpass filter wherein the frequency of operation is on the linear portion of the slope of the filter skirt. [Column 3, lines 12-18] Therefore, in order to have a filter 10 with the desired linear amplitude / frequency response, the delay network 18 is chosen relative to the frequency of signal 20 so that operation is immediately to one side of a cusp in the frequency response characteristic.”; that frequency and amplitude response of the filter is chosen such that the filter has a linear response from the center frequency (i.e. center oscillation) to the lower frequency to convert an FM to AM wave in general. Examiner note: Applicant’s specification only discloses a “steep roll-off rate”. In this office action a steep roll-off rate has been interpreted as a filter with a linear response from substantially zero to unity across the expected frequency range).
In view of the teachings of Weinberger it would have been obvious for a person of ordinary skill in the art to apply the teachings of Weinberger to Tseng at the time the application was filed in order to FM Tseng’s differentiator to convert FM signals into AM signals and Weinberger’s conversion of FM signals to AM signals are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Tseng’s filter characteristic for Meyer’s slightly more detailed filter characteristic because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as modified by Weinberger, in view of Meyer, C., U. S. Patent 4,202,215 (“Meyer”).
Regarding claim 7, Tseng, as modified by Weinberger, teaches the noncontact vibration sensor in accordance with claim 4.
Tseng, as modified by Weinberger, does not explicitly teach wherein the filter is a surface acoustic wave filter..
Meyer teaches wherein the filter is a surface acoustic wave filter. (Meyer, column 12, lines 5-27, “Note that the echoes returning to receiving transducer 7 generate signals which are amplified by amplifier 264 and mixed with the output of intermediate frequency oscillator 236, I.F.OSC, which operates at the center frequency of surface acoustic wave matched filters 248 and 250. The output of mixer 244 is fed to matched filters 248 and 250 characterized by their impulse responses hL(t) and ha(t), … The outputs of the matched filters 248 and 250 are processed by Envelope Followers 252 and 254 which extract and output to Threshold and Peak Detect/Hold circuits 256 and 258 the envelope of matched filters 248 and 250 outputs.”; that a surface acoustic wave filter can be used to low frequency signals).
In view of the teachings of Meyer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Meyer to the teachings of Weinberger and Tseng at the time the application was filed in order to sequential conversions of FM signals to balanced AM signals can be used to improve tissue echoes (abstract).  Accordingly, the prior art references disclose that it is known that Tseng’s differentiator to filter signals and Meyer’s Surface Acoustic Waves to filter signals are functional Tseng’s filter for Meyer’s filter because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 8, Tseng, as modified by Weinberger, teaches the noncontact vibration sensor in accordance with claim 5.
Tseng, as modified by Weinberger, does not explicitly teach wherein the filter is a surface acoustic wave filter..
Meyer teaches wherein the filter is a surface acoustic wave filter. (Meyer, column 12, lines 5-27, “Note that the echoes returning to receiving transducer 7 generate signals which are amplified by amplifier 264 and mixed with the output of intermediate frequency oscillator 236, I.F.OSC, which operates at the center frequency of surface acoustic wave matched filters 248 and 250. The output of mixer 244 is fed to matched filters 248 and 250 characterized by their impulse responses hL(t) and ha(t), … The outputs of the matched filters 248 and 250 are processed by Envelope Followers 252 and 254 which extract and output to Threshold and Peak Detect/Hold circuits 256 and 258 the envelope of matched filters 248 and 250 outputs.”; that a surface acoustic wave filter can be used to low frequency signals).
In view of the teachings of Meyer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Meyer to the teachings of Weinberger and Tseng at the time the application was filed in order to sequential conversions of FM signals to balanced AM signals can be used to improve tissue echoes (abstract).  Accordingly, the prior art references disclose that it is known that Tseng’s differentiator to filter signals and Meyer’s Surface Acoustic Waves to filter signals are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Tseng’s filter for Meyer’s filter because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Tseng, as modified by Weinberger, teaches the noncontact vibration sensor in accordance with claim 6.
Tseng, as modified by Weinberger, does not explicitly teach wherein the filter is a surface acoustic wave filter..
Meyer teaches wherein the filter is a surface acoustic wave filter. (Meyer, column 12, lines 5-27, “Note that the echoes returning to receiving transducer 7 generate signals which are amplified by amplifier 264 and mixed with the output of intermediate frequency oscillator 236, I.F.OSC, which operates at the center frequency of surface acoustic wave matched filters 248 and 250. The output of mixer 244 is fed to matched filters 248 and 250 characterized by their impulse responses hL(t) and ha(t), … The outputs of the matched filters 248 and 250 are processed by Envelope Followers 252 and 254 which extract and output to Threshold and Peak Detect/Hold circuits 256 and 258 the envelope of matched filters 248 and 250 outputs.”; that a surface acoustic wave filter can be used to low frequency signals).
In view of the teachings of Meyer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Meyer to the teachings of Weinberger and Tseng at the time the application was filed in order to sequential conversions of FM signals to balanced AM signals can be used to improve tissue echoes (abstract).  Accordingly, the prior art references disclose that it is known that Tseng’s differentiator to filter signals and Meyer’s Surface Acoustic Waves to filter signals are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Tseng’s filter for Meyer’s filter because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Chebyshev Filter (from Wikipedia) dated 16 Oct 2014, retrieved 4 June. (“Chebyshev”).
Regarding claim 10, Tseng teaches the noncontact vibration sensor in accordance with claim 1.
Tseng does not explicitly teach wherein the filter has ripples in a pass band..
Chebyshev teaches wherein the filter has ripples in a pass band. (Chebyshev, first paragraph, “Chebyshev filters are analog or digital filters having a steeper roll-off than Butterworth filters, and have that a Chebyshev filter is a well known filter in the radio arts; that it can possess a steep roll off as a filter, and that it has ripples in either the band pass or band stop. Examiner note: all real-world filters possess a known amount of ripple in their responses).
In view of the teachings of Chebyshev it would have been obvious for a person of ordinary skill in the art to apply the teachings of Chebyshev to the teachings of Tseng at the time the application was filed in order to show that multiple types of filters, each with advantages and drawbacks, can be used to filter RF devices, as is well known in the art - the selection of any particular filter is clearly a design feature and selection of one type of filter over another is simply part of RF circuitry design as taught in basic electronics courses.
Regarding claim 11, Tseng, as modified by Chebyshev, teaches the noncontact vibration sensor in accordance with claim 10.
Chebyshev further teaches wherein the filter is a Chebyshev filter. (Chebyshev, first paragraph, “Chebyshev filters are analog or digital filters having a steeper roll-off than Butterworth filters, and have passband ripple (type I) or stopband ripple (type II). Chebyshev filters have the property that they minimize the error between the idealized and the actual filter characteristic over the range of the filter”; that a Chebyshev filter is a well known filter in the radio arts; that it can possess a steep roll off as a filter, and that it has ripples in either the band pass or band stop. Examiner note: all real-world filters possess a known amount of ripple in their responses).
In view of the teachings of Chebyshev it would have been obvious for a person of ordinary skill in the art to apply the teachings of Chebyshev to the teachings of Tseng at the time the application was filed in order to show that multiple types of filters, each with advantages and drawbacks, can be used to filter RF devices, as is well known in the art - the selection of any particular filter is clearly a design feature and selection of one type of filter over another is simply part of RF circuitry design as taught in basic electronics courses.
s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, as modified by Chebyshev, in view of Weinberger.
Regarding claim 12, Tseng, as modified by Chebyshev, teaches the noncontact vibration sensor in accordance with claim 10.
Tseng, as modified by Chebyshev, does not explicitly teach wherein the transmission signal has a center oscillation frequency in the pass band of the filter..
Weinberger teaches wherein the transmission signal has a center oscillation frequency in the pass band of the filter. (Weinberger, column 2, lines 1-25, “[lines 12-25] Filter 10 is of the type having a transmission characteristic which varies linearly from substantially zero to substantially unity across the frequency band corresponding to the expected maximum frequency deviation of the FM signal 6 while exhibiting a constant phase shift. … In practice, filter 10 can be a bandpass filter wherein the frequency of operation is on the linear portion of the slope of the filter skirt. [Column 3, lines 12-18] Therefore, in order to have a filter 10 with the desired linear amplitude / frequency response, the delay network 18 is chosen relative to the frequency of signal 20 so that operation is immediately to one side of a cusp in the frequency response characteristic.”; that frequency and amplitude response of the filter is chosen such that the filter has a linear response from the center frequency (i.e. center oscillation) to the lower frequency to convert an FM to AM wave in general. Examiner note: Applicant’s specification only addresses the lower half of the filter response, as such, Weinberger’s high pass filter (or band pass filter) and the high pass filter of Tseng have been interpreted as a “stop band filter” where the upper stop frequency is infinity).
In view of the teachings of Weinberger it would have been obvious for a person of ordinary skill in the art to apply the teachings of Chebyshev to the teachings of Tseng and Weinbergerat the time the application was filed in order to FM waves can be demodulated using AM techniques, which has been well known since at least 1977 (column 1, lines 10-35). Accordingly, the prior art references disclose that it is known that Tseng’s differentiator to convert FM signals into AM signals and Weinberger’s conversion of FM signals to AM signals are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Tseng’s filter Meyer’s slightly more detailed filter characteristic because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 13, Tseng, as modified by Chebyshev, teaches the noncontact vibration sensor in accordance with claim 11.
Tseng, as modified by Chebyshev, does not explicitly teach wherein the transmission signal has a center oscillation frequency in the pass band of the filter..
Weinberger teaches wherein the transmission signal has a center oscillation frequency in the pass band of the filter. (Weinberger, column 2, lines 1-25, “[lines 12-25] Filter 10 is of the type having a transmission characteristic which varies linearly from substantially zero to substantially unity across the frequency band corresponding to the expected maximum frequency deviation of the FM signal 6 while exhibiting a constant phase shift. … In practice, filter 10 can be a bandpass filter wherein the frequency of operation is on the linear portion of the slope of the filter skirt. [Column 3, lines 12-18] Therefore, in order to have a filter 10 with the desired linear amplitude / frequency response, the delay network 18 is chosen relative to the frequency of signal 20 so that operation is immediately to one side of a cusp in the frequency response characteristic.”; that frequency and amplitude response of the filter is chosen such that the filter has a linear response from the center frequency (i.e. center oscillation) to the lower frequency to convert an FM to AM wave in general. Examiner note: Applicant’s specification only addresses the lower half of the filter response, as such, Weinberger’s high pass filter (or band pass filter) and the high pass filter of Tseng have been interpreted as a “stop band filter” where the upper stop frequency is infinity).
In view of the teachings of Weinberger it would have been obvious for a person of ordinary skill in the art to apply the teachings of Chebyshev to the teachings of Tseng and Weinbergerat the time the application was filed in order to FM waves can be demodulated using AM techniques, which has been well known since at least 1977 (column 1, lines 10-35). Accordingly, the prior art references disclose that it is known that Tseng’s differentiator to convert FM signals into AM signals and Weinberger’s conversion of FM signals to AM signals are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Tseng’s filter Meyer’s slightly more detailed filter characteristic because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648